LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2008 aschick@luselaw.com December 5, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn.: Todd K. Schiffman Re: Cheviot Financial Corporation (Registration No. 333-176793) Registration Statement Post-Effective Amendment Dear Mr. Schiffman: On behalf of Cheviot Financial Corporation, (the “Company”), we are transmitting this letter relating to the above-referenced filing made with the Securities and Exchange Commission (“SEC”) on November 28, 2012. This filing was erroneously designated with the submission type “S-1/A” rather than “POS AM.” By this letter we are withdrawing the above-referenced amendment filing and have already re-filed it with the submission type “POS AM” on December 5, 2012, with no further changes. Should you have any questions with respect to the foregoing, please feel free to call me at 202-274-2008. Respectfully, /s/ Alan Schick Alan Schick
